DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in U.S. Patent Application No. 17/191,596 and an Office action on the merits follows.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1, 6-8, 13 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vieth et al. (US 9,049,369).

As to claim 1, Vieth discloses a feature surface projection system comprising a projector (Fig. 1 104), a camera (116), and a controller (Fig. 1 108 comprising 124 and 132 in communication with 104), wherein the projector is configured to project a structured light (Fig. 5 500 project structure light, col 7 lines 20-35 “Beginning at block 500, computing device 108 is configured to control projector 104, or another light source separate from projector 104 (not shown), to project a structured light pattern onto projection area 112. The nature of the structured light is not particularly limited. Structured light projections can include an arrangement of parallel lines of light, grids of light, Gray-code patterns, full frames of light, and the like. In general, the structured light projected at block 500 is selected such that portions of the structured light that are reflected back from projection area 112 can be captured by camera 116 and used by computing device 108 to determine object positions and orientations, as will be discussed below”) and an image beam to a feature surface at different times (Fig. 4 420, col 10 lines 45-50 “When the performance of method 400 is repeated as discussed above, the projection of a canvas image at block 420 and the projection of structured light at block 500 can be substantially simultaneous, or can alternate”), wherein the structured light forms a structured light pattern on the feature surface (col 7 lines 17-30, col 7 lines 35-40 “any suitable pattern of structured light can be used at block 500”, col 7 lines 40-45 “structured light 600 is projected by projector 104 itself, as projector 104 is well suited to generating structured light 600 using the same light modulation technology as is used for projector 104's primary purpose of projecting digital images. Structured light 600 can be either visible or invisible light (that is, within the spectrum visible by human observers, or outside the visible spectrum)”), and the image beam forms an image on the feature surface (Fig. 4 420, col 9 lines 5-15 “block 415, computing device 108 is configured to generate a "canvas" image, based on the position and orientation determined at block 525, and based on image data 138. The canvas image generated at block 415 is an image to be projected by projector 104 onto projection area 112”),
the camera is configured to photograph the structured light pattern and the image at different times (col 3 lines 1-10 “System 100 also includes one or more cameras, such as a camera 116 for capturing images of projection area 112 and sending the captured images to computing device 108”), and
the controller is electrically connected to the projector and the camera (Fig. 1, col 4 lines 20-30 “device 108 also includes a data interface 132 interconnected with processor 124, for carrying data from processor 124 to projector 104, and for carrying data from camera 116 to processor 124. The nature of interface 132 is not particularly limited. In general, interface 132 includes the necessary hardware elements to enable communications between computing device 108 and projector 104 and camera 116”), is configured to calculate a position of a feature point of the feature surface according to the structured light pattern (Fig. 4 410 determine objects, determine positions, Fig. 5 525 compare signatures with corresponding geometry data, col 1 line 45 “and to determine a position and orientation of the object in the projection area by comparing the geometry data to the captured image”, col 8 lines 45-50 “computing device 108 is configured to compare the signatures 704 corresponding to objects of interest with geometry data 136, to determine the position and orientation of those detected objects relative to camera 116”, col 8 lines 60-65 “technologies used to perform blocks 510 and 525 is not particularly limited, and generally enables computing device 108 to determine which objects of interest are present in the field of view of camera 116, and what the position and orientation of those objects are” in view of col 5 lines 5-10 “As seen in FIG. 2, geometry data 136 includes a plurality of records each identifying features of a certain part of object 120”), and is configured to determine a difference between a position of a feature point of the image and the position of the feature point of the feature surface to determine whether to adjust the image beam (Fig. 4 415, Figures 9-12, col 9 lines 10-20 “computing device 108 is configured to generate a "canvas" image, based on the position and orientation determined at block 525, and based on image data 138 ... to generate modified versions of those retrieved portions of image data 138 by applying the same transformations that were determined and stored at block 525”, col 9 lines 30-45 “Having retrieved the relevant images from image data 138, computing device 108 is configured to generate modified versions of images 300 and 304 to match the detected position and orientation of object 120, and to position the modified images on a digital canvas- that is, to place the modified images as portions of a single larger canvas image”; Examiner notes instances wherein a determination result is such that canvas image (or sub-portion thereof) adjustment is unnecessary is disclosed in e.g. col 10 lines 20-35 “positions and orientations may change to account for relative movement between object 120 and projector 104. FIG. 11 shows an example of a subsequent performance of method 400, in which object 120 has moved to a different location within projection area 112, and in which no modified version of image 304 is projected due to the right leg of object 120 (corresponding to right leg 220 of model 200) not being visible to camera 116 (note that a modified version of image 304 is not projected onto object 122). Instead, only a modified version 1100 of image 300 is projected, at a position and orientation matching the detected position and orientation of torso 204 (modified version 1100 is of a different size and is skewed at a different angle than modified version 900)”).

As to claim 6, Vieth discloses the system of claim 1.
Vieth further discloses the system wherein projection ranges of the structured light and the image beam are larger than a range of the feature surface (Figures 6 and 10-13, projection area 112 (see Fig. 6 structure light 600 encompassing area 112) larger than surface of 120).

As to claim 7, Vieth discloses the system of claim 1.
Vieth further discloses the system wherein the structured light is infrared light (col 3 lines 35-43 “projector 104 can project images using light falling within the spectrum visible to the human eye (that is, wavelengths of about 390 to 700 nm), outside the visible spectrum (for example, infrared light having a wavelength greater than about 750 nm), or both simultaneously”, col 11 lines 25-30 “system 100 in which projector 104 projects structured light in the form of a full frame of infrared or other light 1300”).

As to claim 8, Vieth discloses the system of claim 1.
Vieth further discloses the system wherein the structured light is visible light (col 7 lines 40-50 “Structured light 600 can be either visible or invisible light (that is, within the spectrum visible by human observers, or outside the visible spectrum)”, col 3 lines 35-43 “projector 104 can project images using light falling within the spectrum visible to the human eye (that is, wavelengths of about 390 to 700 nm), outside the visible spectrum (for example, infrared light having a wavelength greater than about 750 nm), or both simultaneously”).

As to claim 13, this claim is the method claim corresponding to the system of claim 1 and is rejected accordingly.

As to claim 18, this claim is the method claim corresponding to the system of claim 6 and is rejected accordingly.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 2-3 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vieth et al. (US 9,049,369) in view of Haskin et al. (US 9,261,759).

As to claim 2, Vieth discloses the system of claim 1.
Vieth further discloses the system wherein when the controller determines Fig. 4 415, Figures 9-12, col 9 lines 10-20 “computing device 108 is configured to generate a "canvas" image, based on the position and orientation determined at block 525, and based on image data 138 ... to generate modified versions of those retrieved portions of image data 138 by applying the same transformations that were determined and stored at block 525”, col 9 lines 30-45 “Having retrieved the relevant images from image data 138, computing device 108 is configured to generate modified versions of images 300 and 304 to match the detected position and orientation of object 120, and to position the modified images on a digital canvas- that is, to place the modified images as portions of a single larger canvas image”), and 
when the controller determines that the difference between the position of the feature point of the image and the position of the feature point of the feature surface  does not warrant adjustment, the controller does not adjust the content of the image (Examiner notes instances wherein a determination result is such that canvas image (or sub-portion thereof) adjustment is unnecessary is disclosed in e.g. col 10 lines 20-35 “positions and orientations may change to account for relative movement between object 120 and projector 104. FIG. 11 shows an example of a subsequent performance of method 400, in which object 120 has moved to a different location within projection area 112, and in which no modified version of image 304 is projected due to the right leg of object 120 (corresponding to right leg 220 of model 200) not being visible to camera 116 (note that a modified version of image 304 is not projected onto object 122). Instead, only a modified version 1100 of image 300 is projected, at a position and orientation matching the detected position and orientation of torso 204 (modified version 1100 is of a different size and is skewed at a different angle than modified version 900)”).
Vieth fails to explicitly disclose any predetermined range when evaluating a difference between the position of the feature point of the image and the position of the feature point of the feature surface.
	Haskin evidences the obvious nature of a comparison/threshold difference range consideration for determining when an adjustment of a projected image is necessary/beneficial (col 11 lines 25-40 “distance information may be analyzed to determine whether the projection surface is non-perpendicular to the projector over the entire projection surface or over one or more portions of the projection surface. In cases where the surface is perpendicular or sufficiently perpendicular (e.g., where the angle of incidence of light from the projector against the surface is within a predetermined threshold tolerance of 90 degrees), the image may be projected onto the surface without any adjustments made to pixel size. In this way, embodiments may avoid expending computational resources to perform pixel size adjustments in cases where a non-adjusted projected image is adequate”).  Haskin further suggests the manner in which such a predetermined range may eliminate a wasteful expenditure of computational resources associated with adjusting a projected/canvas image when the differences prompting such an adjustment fall below/within a tolerable range.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Vieth such that the feature difference determination therein considers a predetermined range of tolerable/intolerable difference warranting projection/canvas image adjustment in response thereto as taught/suggested by Haskin, the motivation as similarly taught/suggested therein and also in Vieth that such a criteria for adjustment may serve to eliminate/avoid unneeded expenditure of computational resources when the projected/canvas image is sufficient as-is.

As to claim 3, Vieth discloses the system of claim 1.
Vieth fails to explicitly disclose the limitations as required for the case of claim 3.  As identified above for the case of claim 2, Vieth discloses determining a feature position difference warranting and/or not warranting an adjustment in a canvas/projection image.  In other words, Vieth fails to explicitly disclose any predetermined range, and Vieth also fails to explicitly disclose adjusting a projector orientation through an actuator to reduce one or more detected/computed differences.
Haskin evidences the obvious nature of a comparison/threshold difference range consideration for determining when an adjustment of a projected image is necessary/beneficial (col 11 lines 25-40 “distance information may be analyzed to determine whether the projection surface is non-perpendicular to the projector over the entire projection surface or over one or more portions of the projection surface. In cases where the surface is perpendicular or sufficiently perpendicular (e.g., where the angle of incidence of light from the projector against the surface is within a predetermined threshold tolerance of 90 degrees), the image may be projected onto the surface without any adjustments made to pixel size. In this way, embodiments may avoid expending computational resources to perform pixel size adjustments in cases where a non-adjusted projected image is adequate”).  Haskin further suggests the manner in which such a predetermined range may eliminate a wasteful expenditure of computational resources associated with adjusting a projected/canvas image when the differences prompting such an adjustment fall below/within a tolerable range.
Haskin further evidences the obvious nature of adjusting a projected/canvas image via an actuator (Fig. 3, col 5 line 65 – col 6 line 15 “The chassis 304 may be mounted with a fixed orientation, or be coupled via an actuator to a fixture such that the chassis 304 may move. Actuators may include piezoelectric actuators, motors, linear actuators, and other devices configured to displace or move the chassis 304 or components therein such as the projector 306 and/or the camera 310. For example, in at least one implementation, the actuator may comprise a pan motor 314, tilt motor 316, and so forth”).  Haskins further suggests therein that such an actuator may provide a projector and/or projector/camera combination the ability to project/view one or more fields of view/surfaces not otherwise possible for an instance wherein the projector orientation is fixed.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Vieth such that the feature difference determination therein considers a predetermined range of tolerable/intolerable difference warranting projection/canvas image adjustment in response thereto as taught/suggested by Haskin, the motivation as similarly taught/suggested therein and also in Vieth that such a criteria for adjustment may serve to eliminate/avoid unneeded expenditure of computational resources when the projected/canvas image is sufficient as-is.  It would have furthermore been obvious to a person of ordinary skill in the art, before the effective filing date, to further modify the system and method of Vieth in view of Haskin to control a position or orientation of the projector by means of an actuator, the motivation as similarly taught/suggested therein that such an actuator driven projector adjustment may serve to provide the system as a whole the ability to project/view one or more fields of view/surfaces not otherwise possible for an instance wherein the projector orientation is fixed, and serving to expand the applicable instances of such a projection/canvas image in a manner less limited by range and field of view constraints associated with lower cost projectors.

As to claims 14-15, these claims are the method claims corresponding to system claims 2-3 respectively, and are rejected accordingly.


2.	Claims 4, 5, 9-10, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vieth et al. (US 9,049,369) in view of Grundhöfer et al. (US 2018/0190035), cited by Applicant.

As to claim 4, Vieth discloses the system of claim 1.
Vieth fails to explicitly disclose the system wherein the feature surface is a surface of a human face or a face mask, and the feature points of the feature surface and the image comprise at least one of a nose tip, an eye corner, a mouth comer, and an earlobe.  Vieth does however disclose a feature surface corresponding to a human/actor/object 120 more generally, with canvas image(s) overlaying e.g. a torso, and/or right leg (see Figures 9-12 900 and 904).
Grundhöfer evidences the obvious nature of a canvas/‘augmentation’ image projected onto a feature surface that is a surface of a human face (Fig. 1 130, Figures 5A-5C, [0006] “projecting by a projector in communication with the processing element the output image onto the human face in a future position”), wherein feature points/landmarks comprise at least one of a nose tip, an eye corner, a mouth comer, and an earlobe (Fig. 3 expression landmark detection 310, [0016] “projector projects the augmentation images onto the performer. The orientation images allow the system to detect the locations of landmarks, such as specific points or features (e.g., facial features, eyes, eyebrows, and mouth)”, [0042] “For example, component attributes can include component facial expressions that correspond to isolated facial movements, such as eyebrow raises, smiles, lip puckering, opening a mouth, nose crinkling, etc.”, [0043]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Vieth such that the feature surface is a surface of a human face or a face mask, and the feature points of the feature surface and the image comprise at least one of a nose tip, an eye corner, a mouth comer, and an earlobe as taught/suggested by Grundhöfer, the motivation as similarly taught/suggested therein that such an augmentation/canvas image modifying observed characteristics of actor/object 120 of Vieth more generally, may be readily extended to include a human face as disclosed in Grundhöfer, desirable in fields such as visual and performing arts ([0060] accentuating performer expressions) and further characterized by a reasonable expectation of success.

As to claim 5, Vieth discloses the system of claim 1.
Vieth fails to explicitly disclose the system wherein the feature surface is a surface of a human face or a face mask, and the controller first determines a position of the feature surface by using a central feature point, and then determines an orientation of the feature surface by using a symmetric feature point, wherein the central feature point comprises a nose tip, and the symmetric feature point comprises an eye corner, a mouth corner, or an earlobe. Vieth does however disclose a feature surface corresponding to a human/actor/object 120 more generally, with canvas image(s) overlaying e.g. a torso, and/or right leg (see Figures 9-12 900 and 904).  Vieth further discloses object feature dimensions/attributes and connections therebetween in e.g. Fig. 2.
Grundhöfer evidences the obvious nature of a canvas/‘augmentation’ image projected onto a feature surface that is a surface of a human face (Fig. 1 130, Figures 5A-5C, [0006] “projecting by a projector in communication with the processing element the output image onto the human face in a future position”), and a controller first determines a position of the feature surface by using a central feature point, and then determines an orientation of the feature surface by using a symmetric feature point, wherein the central feature point comprises a nose tip, and the symmetric feature point comprises an eye corner, a mouth corner, or an earlobe (Fig. 3 expression landmark detection 310, [0016] “projector projects the augmentation images onto the performer. The orientation images allow the system to detect the locations of landmarks, such as specific points or features (e.g., facial features, eyes, eyebrows, and mouth)”, [0042] “For example, component attributes can include component facial expressions that correspond to isolated facial movements, such as eyebrow raises, smiles, lip puckering, opening a mouth, nose crinkling, etc.”, [0043]).  Grundhöfer further suggests the manner in which salient facial features may serve to indicate both position and orientation of a feature surface that is a human/actor face, and similarly suggests in view of that deformable mesh 416 comparable to model 220 of Vieth, that various object features may be efficiently localized based on their locations relative to accompanying/expected features.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Vieth such that the feature surface is a surface of a human face or a face mask, and the controller first determines a position of the feature surface by using a central feature point, and then determines an orientation of the feature surface by using a symmetric feature point, wherein the central feature point comprises a nose tip, and the symmetric feature point comprises an eye corner, a mouth corner, or an earlobe as taught/suggested by Grundhöfer, the motivation as similarly taught/suggested therein that such an augmentation/canvas image modifying observed characteristics of actor/object 120 of Vieth more generally, may be readily extended to include a human face as disclosed in Grundhöfer, desirable in fields such as visual and performing arts ([0060] accentuating performer expressions) and further characterized by a reasonable expectation of success, and that such a central and symmetric feature based position and orientation determination facilitates an accurate and/or efficient object/actor position and orientation determination in view of the salient nature of e.g. a central feature such as a nose and symmetric features characterized by relative position relationships readily recognized by one of ordinary skill in the art.

As to claim 9, Vieth discloses the system of claim 1.
Vieth further suggests the system wherein the feature surface is a surface of a human Figure 6 and 10-13, object/actor 120 comprising a head/face), and the projector and the camera are provided outside the human face (Fig. 1, 104 and 116 situated external/remote/outside of actor 120).  Vieth fails to explicitly disclose the feature surface is a surface of a human face.
Grundhöfer evidences the obvious nature of a canvas/‘augmentation’ image projected onto a feature surface that is a surface of a human face (Fig. 1 130, Figures 5A-5C, [0006] “projecting by a projector in communication with the processing element the output image onto the human face in a future position”, Fig. 3 expression landmark detection 310, [0016] “projector projects the augmentation images onto the performer. The orientation images allow the system to detect the locations of landmarks, such as specific points or features (e.g., facial features, eyes, eyebrows, and mouth)”, [0042] “For example, component attributes can include component facial expressions that correspond to isolated facial movements, such as eyebrow raises, smiles, lip puckering, opening a mouth, nose crinkling, etc.”, [0043]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Vieth such that the feature surface is a surface of a human face as taught/suggested by Grundhöfer, the motivation as similarly taught/suggested therein that such an augmentation/canvas image modifying observed characteristics of actor/object 120 of Vieth more generally, may be readily extended to include a human face as disclosed in Grundhöfer, desirable in fields such as visual and performing arts ([0060] accentuating performer expressions) and further characterized by a reasonable expectation of success.

As to claim 10, Vieth in view of Grundhöfer teaches/suggests the system of claim 9.
Vieth in view of Grundhöfer further teaches/suggests the system wherein the projector repeatedly projects the structured light and the image beam alternately (Vieth Fig 4 Yes at continue projecting 425, col 10 lines 35-60 “the structured light may be projected in between frames (that is, in between projected canvas images), with each frame of structured light being used to generate the subsequent canvas image”), the camera continuously photographs the structured light pattern and the image alternately (Vieth col 10 lines 45 to 60 “method 400 is repeated as discussed above, the projection of a canvas image at block 420 and the projection of structured light at block 500 can be substantially simultaneous, or can alternate”), and the controller continuously determines whether to adjust the image beam to keep projecting a correct image on the human face as the human face dynamically moves (Vieth col 10 lines 35-50 “The frequency of repetition of blocks 410-425 is not particularly limited. In the present example, the frequency is sufficiently high as to provide substantially real-time tracking of object 120. Thus, blocks 410-425 may be performed from about sixty to about one hundred and twenty times per second (that is, about thirty separate canvas images are generated per second). The above range is merely illustrative; higher and lower frame rates are also contemplated, depending on the processing power of computing device 108 and on the particular situation for which system 100 is to be used”, see also real time disclosure of Grundhöfer [0015] “The systems and methods then combine the modified textures with the predicted locations of the target object to generate projectable images ("augmentation images") that can be projected by a projector onto the target object to augment its appearance in real time”, [0039] “Periodically receiving orientation images at allows the system 100 to update the augmented image in real-time as the target 130 moves” in further view of that combination/motivation as presented above for the case of claim 9).

As to claims 16-17, these claims are the method claims corresponding to system claims 4-5 respectively, and are rejected accordingly.

As to claim 19, this claim is the method claim corresponding to the system of claim 9 and is rejected accordingly.


3.	Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vieth et al. (US 9,049,369) in view of Terre et al. (US 2013/0242110).

As to claim 11, Vieth discloses the system of claim 1.
Vieth fails to disclose the system wherein the feature surface is a surface of a face mask, and the projector and the camera are provided inside the face mask.
Terre evidences the obvious nature of a system/method wherein the feature surface is a surface of a face mask (Figures 12 and 13A-B, 14A-B, projector 1206 and imaging module(s) 1204 positioned inside 1200/1300/1400/1401 and feature surface 1202 attached to 1201, Fig. 15 1510 and 1512 performs distortion correction the user-viewable images and projector projects user-viewable images on the inner surface of the shield), and the projector and the camera are provided inside the face mask (Figures 12 and 13A-B, 14A-B, projector 1206 and imaging module(s) 1204 positioned inside 1200/1300/1400/1401, Abs “a wearable apparatus implemented as a self-contained breathing apparatus (SCBA) may include a shield to protect a user from an external environment, one or more infrared imaging modules, a projector, a processor, and a communication module for projecting a user-viewable thermal image onto a surface of the shield. Such infrared imaging modules may be positioned internal to the SCBA for protection from a hazardous external environment. In another example, a wearable apparatus implemented as a welding mask may include one or more infrared imaging modules, a projector, a processor, and a communication module, so as to project a user-viewable thermal image onto a surface of a shield of the welding mask, while at the same time protecting these components and the welder' s face from a harsh welding environment”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Vieth to apply the difference determination for the adjustment of a projection/canvas image based in part on a structured light pattern in combination with the distortion correction of 1510 of Terre, such that the combination of Vieth and Terre is implemented within a face mask/SCBA/helmet and such that the feature surface is a surface of a face mask and the projector and the camera are provided inside the face mask as taught/suggested by Terre, the motivation as similarly taught/suggested therein that such an adjusted projection image within an SCBA/face mask enables a user/viewer to capitalize on the benefits of additional information discernable from said projection/canvas image even in harsh environments wherein a user requires additional protection.

As to claim 20, this claim is the method claim corresponding to the system of claim 11 and is rejected accordingly.


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art.  Nguyen et al. (US 2021/0232808) further evidences the obvious nature of central and symmetric features points e.g. Fig. 3 308 and 316.


Allowable Subject Matter
	Claims 12 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.  References of record fail to serve in any obvious combination teaching each and every limitation as required therein.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669